Case 3:19-cr-00161-DPJ-LRA Document 26 Filed 09/25/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION .

UNITED STATES OF AMERICA

 

¥. | CRIMINAL No. 3:19-00161-DPJ-LRA
DIEGO MIGUEL-MIGUEL
PETITION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM
Now comes D. Michael Hurst, Jr., United States Attorney in and for the Southern District
of Mississippi, and respectfully represents:
THAT DIEGO MIGUEL-MIGUEL, now detained in Catahoula Correctional Center in
Harrisonburg, Louisiana, 499 Old Columbia Road, Harrisonburg, Louisiana 71340 is a defendant
in this cause, and his presence is required in the Southern District of Mississippi at Jackson,
Mississippi, on Monday, September 360, 2019 at 8:00 a.m., for certain proceedings in regard to
the above-mentioned criminal action wherein he is a defendant. |
WHEREFORE, premises considered, petitioner prays that a Writ of Habeas Corpus Ad
Prosequendum be issued directing Catahoula Cotrectional Center in Harrisonburg, Louisiana, 499
Old Columbia Road, Harrisonburg, Louisiana 71340 to deliver the body of DIEGO MIGUEL-
MIGUEL, to any United States Marshal, or his deputy, and have him there in this cause beginning
on Monday, September 30, 2019 at 8:00 a.m., for certain proceedings and thereafter at such
times and places as required, it being ordered specifically herein that this Petition shall remain in
full force and effect for delivery of the defendant to this Court at proceedings conducted in this
cause until the case is disposed of, and thereafter any United States Marshal, or his deputy, shall
return the aforesaid defendant to the Catahoula Correctional Center in Harrisonburg, Louisiana,

499 Old Columbia Road, Harrisonburg, Louisiana 71340 under safe and secure conduct.

 
Case 3:19-cr-00161-DPJ-LRA Document 26 Filed 09/25/19 Page 2of2 .

And your petitioner further prays for such other and further orders as may be necessary in

the premises.

Date: September 30, 2019

Respectfully submitted, |
D. MICHAEL HURST, JR.
United States Attorney,

Charles W. Kirkham
Assistant U.S. Attorney

MSB# 102022

 
